DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “Described herein” (see line 1) should not be present therein.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference characters 330 (see paragraph 0046, line 7), F (see paragraph 0061, line 1) and 150 (see paragraph 0062, line 4) are not present in any of the drawings; 
Figure 1 does not include a line A-A as disclosed in paragraph 0009; and
Figure 4 is not a cross- sectional view as disclosed in paragraph 0011.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0069, on line 1, “300” should be “300a”;
In paragraph 0073, on line 6, “firs” should be “first”; 
In paragraph 0075, on line 2, “applicator 125a” should be “applicator 390a”;
In paragraph 0075, line 3, “reach any the oral care element” should be “reach any oral care element (i.e., “the” should be deleted); and
In paragraph 0075, line 7, “reach any the oral care element” should be “reach any oral care element (i.e., “the” should be deleted). 
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In regard to claims 3 and 18, the limitation “substantially free of a catalytic enzyme” does not have an antecedent basis in the specification.  It appears “catalytic enzyme” should be “peroxide source” (see paragraph 0041, lines 2-3).
In regard to claims 21, 23, 28, 29 and 32, the parameters disclosed therein do not have an antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 5, an antecedent basis for “the oral care fluid” (see line 2) has not been defined.  It appears that “oral care fluid” should be “oral care agent” (see claim 1, line 4)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (U.S. Patent 9,510,668, hereinafter Patel).
In regard to claim 1, Patel discloses an oral care implement comprising:
a body 105 comprising a handle 120, a head 110 at an end of the handle and at least one fluid outlet 117, the head having at least one oral care element 115 extending therefrom;
a reservoir 135 in the body containing an oral care agent 136 comprising a whitening reagent see column 8, lines 4-6), the whitening agent comprising triacetin (see column 13, line 18);
wherein the reservoir 1135 is in fluid communication with the fluid outlet 117.
In regard to claim 3, the oral care agent is “substantially free” of a catalytic enzyme.
In regard to claim 11, the fluid outlet 117 is located on the head 110. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Patel.
In regard to claims 4 and 5, although the Patel reference does not disclose the specifically claimed amounts of the whitening agent or carriers, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the whitening agent and carriers can be present in any suitable amounts, including those claimed, depending on the needs of the users, without effecting the overall operation of the device. 

Allowable Subject Matter
Claims 16-24, 26-29 and 32 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Deng et al. reference is cited as being directed to the state of the art as a teaching of a dentifrice for use with a toothbrush wherein the dentifrice comprises a triacetin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
5/19/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754